 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389                      `
     Telephone: (209) 372-0241
 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                          DOCKET NO. 6:17-MJ-095-JDP
10
                         Plaintiff,
11                                                       MOTION TO VACATE REVIEW
             v.                                          HEARING AND NOTICE OF
12                                                       WITHDRAWAL OF STATEMENT OF
      NATHAN V. RAWLINGS,                                ALLEGED PROBATION VIOLATION(S);
13                                                       AND ORDER THEREON
                         Defendant.
14

15

16

17         Defendant, Nathan V. RAWLINGS, was charged with being present in a park area when
18   under the influence of alcohol to a degree that may endanger oneself or another person, in
19   violation of Title 36 Code of Federal Regulations § 2.35(c). On May 15, 2018 RAWLINGS pled
20   guilty to Count One. RAWLINGS was sentenced to 12 months of unsupervised probation with the
21   conditions he pay a $250 fine by July 16, 2018, attend AA twice a week for the first six months of
22   probation and provide proof of completion, obey all laws, report all new violations of the law to
23   the Court, and appear personally for a probation review hearing on April 16, 2019.
24          On April 9, 2109 the Government filed a Notice of Probation Violation alleging
25   RAWLINGS had failed to provide proof of attendance. The Government has subsequently been
26   provided proof RAWLINGS attended AA at least two times per week for the first six months of
27   probation. The Government herewith withdraws its Allegation of Probation Violation in this
28
                                                         1
 1   matter. As the conditions of probation have been met, the Government requests the review

 2   hearing in this matter set for April 16, 2019 be vacated.

 3

 4   Dated: April 10, 2019                            `       /s/ Susan St. Vincent
                                                              Susan St. Vincent
 5                                                            Legal Officer
 6                                                            Yosemite National Park, CA

 7

 8

 9                                         ORDER

10            Upon application of the United States, and good cause having been shown therefor, IT IS

11   HEREBY ORDERED the Statement of Alleged Probation Violation(s) in U.S. v. Rawlings 6:17-

12   MJ-0085-JDP, filed on April 9, 2019, is withdrawn. The review hearing scheduled for April 16,

13   2019 is vacated.

14
     IT IS SO ORDERED.
15

16
     Dated:      April 12, 2019
17                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                          2
